NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's after-final amendment filed on 08 December 2021 has been entered. Claims 1 and 6 have been amended. Claims 2-5 have been cancelled. No claims have been added. Claims 1 and 6-12 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
Claims 1 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an optical module of a head lamp, comprising: a first light source unit; a first reflection unit configured to concentrate, at a first focal point, light radiated from the first light source unit; a first shield unit positioned at the first focal point; a plurality of second light source units; a second reflection unit configured to concentrate, at a plurality of second focal points, pieces of light radiated from the plurality of second light source units; a second shield unit positioned at the plurality of second focal points; a hot zone lens unit positioned on an output side of the first shield unit and configured to form a light distribution pattern parallel to a horizontal direction and a vertical direction, by 
The closest prior art of record: Mikawa (JP 2010218964 A) and Wang (US 2015/0300588 A1), teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, the collective limitations of claim 1 as presently presented. Additionally, there does not appear to be a reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional prior art of record in order to arrive at the claimed invention. 
Claims 6-12 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.C/Examiner, Art Unit 2875         
                                                                                                                                                                                               /ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896